DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 5, 2021 has been entered.
 Response to Amendment
The Amendment filed March 5, 2021 has been entered. Claims 1 – 10 are pending in the application. The amendment to the claims have overcome the 112 rejections set forth in the last Final Action mailed December 8, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lister et al. (A two-liquid electroosmotic pump – herein after Lister) in view of Shinichi, Ariga (JP 2015203310 – herein after Shinichi) and Shin et al. (US 2016/0177931 – herein after Shin).
In reference to claim 1, Lister teaches an electro osmosis pump (see fig. A below) comprising: 
a connector provided with one fluid port; and
a driver that is connected to the other side of the connector (left side in view of fig. A below),
wherein the driver comprises:
a first pump housing provided with a space where an operation fluid is received {1st pump housing is hollow and receives the working electrolyte; see description of fig. 1};
a first power supply line that is combined to the first pump housing and receives power; 
a first electrode connected to the first power supply line; 
a membrane of which one side is combined to the first electrode; 
a second electrode combined to the other side of the membrane; 
a second power supply line that supplies power to the second electrode; 
a second pump housing combined to one side of the second electrode and provided with a space where an operation fluid is received {2nd pump housing is hollow}; and 
a second diaphragm combined to the second pump housing,
wherein the first electrode is located (in axial direction) between the first power supply line and the membrane, and the second electrode is located (in axial direction) between the second power supply line and the membrane,
the first power supply line is disposed along an edge of the first pump housing, and wherein the second power supply line is disposed along an edge of the second pump housing, and
wherein an encapsulant (see fig. A below: encapsulant formed of element Z with seals on left and right of Z) is further disposed in a circumferential portion between the first pump housing and the second pump housing so as to form an encapsulation layer that maintains air-tight encapsulation from the outside [in view of disclosure on page 13, lines 6-24 of the originally filed specification of the instant application: encapsulant is a structure that prevents leakage of operational fluid to the outside environment; in the reference of Lister: asserted encapsulant that has gaskets on the left and right has the claimed features, i.e., it is disposed as claimed and maintains the air-tight encapsulation from the outside, i.e., neither the air from outside enters into chambers 1 and 2 where operational fluid is present and neither the operational fluid leaks to the outside environment].

    PNG
    media_image1.png
    722
    1359
    media_image1.png
    Greyscale

Figure A: Edited fig. 1 of Lister to show claim interpretation.
Lister remains silent on the connector with two ports (inlet and outlet) and a check valve assembly combined to one side of the connector.
However, Shinichi teaches a pump, comprising: a connector (28a) provided with a fluid inlet (19) and a fluid outlet (20); and a check valve assembly (32) combined to one side of the connector (top side of the connector 28a).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the connector with one fluid port in Lister with the connector and valve assembly as taught by Shinichi in order to obtain the predictable result of pumping the secondary fluid with the help of driver of Lister. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Furthermore, using the connector and valve assembly of Shinichi provides advantage(s) such as easy assembly and disassembly of the connector and valve assembly from Shinichi (¶8 of translation).
Thus, Lister, as modified, teaches an electro osmosis pump, comprising: a connector (of Shinichi) provided with a liquid medicine inlet (inlet 19; seen in fig. 1 of Shinichi) and a liquid medicine outlet (20; seen in fig. 1 of Shinichi); a check valve assembly (32; in fig. 1 of Shinichi) combined to one side of the connector; and a driver (in Lister) that is connected to the other side of the connector and moves the liquid medicine toward the liquid medicine outlet by applying pressure to the liquid medicine while (the driver) being separated from the liquid medicine, which passes through the check valve assembly. It is to be noted that the pump of Lister is for drug delivery purposes (see abstract of Lister).
Lister further remains silent on the shape of the first power supply line and the second power supply line.
However, Shin teaches an electro osmosis pump, wherein (see figs. 4 and 5) the first power supply line (131) has a hollow and closed loop shape {¶123: ring shape} and is disposed along an edge of the first pump housing (191), and wherein the second power supply line (151) has a hollow and closed loop shape {¶123: ring shape} and is disposed along an edge of the second pump housing (193).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the first and second power supply lines as taught by Lister with the ones taught by Shin in order 
In reference to claim 2, Lister, as modified, teaches the electro osmosis pump, wherein the check valve assembly comprises: an inflow check valve (23a; in Shinichi) that is disposed in the liquid medicine inlet to move the liquid medicine in one direction; and a discharge check valve (24a; in Shinichi) that is disposed in the liquid medicine outlet to discharge the liquid medicine delivered through the inflow check valve. 
In reference to claim 3, Lister, as modified, teaches the electro osmosis pump, wherein the check valve assembly (32; in Shinichi) is combined to the connector (28a; in Shinichi) and comprises a liquid medicine inflow extension pipeline (formed by 32a on inlet side; in fig. 1 of Shinichi) and a liquid medicine discharge extension pipeline (formed by 32a on outlet side; in fig. 1 of Shinichi), the liquid medicine inflow extension pipeline is connected to the liquid medicine inlet (19; in Shinichi) and the liquid medicine discharge extension pipeline is connected to the liquid medicine outlet (20; in Shinichi), and an inflow check valve (32f on inlet side; in Shinichi) is disposed in the liquid medicine discharge extension pipeline and a discharge check valve (32f on outlet side; in Shinichi) is disposed in the liquid medicine discharge extension pipeline. 
In reference to claim 4, Lister, as modified, teaches the electro osmosis pump, wherein (see fig. 1 of Shinichi) a first fixing hole (hole in element 32g on inlet side) that fixes (via pin member 32c on inlet side) the inflow check valve (32f on 
In reference to claim 5, Lister, as modified, teaches the electro osmosis pump, wherein the driver further comprises (see fig. A above): a first diaphragm that is combined to the connector (of Shinichi) and blocks liquid medicine of the check valve assembly (of Shinichi). 
In reference to claim 6, Lister, as modified, teaches the electro osmosis pump, wherein the first pump housing is provided with a space that penetrates along an axial direction and the space of the first pump housing is blocked by the first diaphragm and the first electrode {as seen in fig. A above: chamber 2 is defined within the first pump housing}, and the second pump housing is provided with another space that penetrates along the axial direction and the space of the second pump housing is blocked by the second electrode and the second diaphragm {as seen in fig. A above: chamber 1 is defined within the second pump housing}. 
In reference to claim 7, Lister, as modified, teaches the electro osmosis pump, wherein a space
In reference to claim 8, Lister, as modified, teaches the electro osmosis pump, wherein the membrane is formed of a porous material (as labelled in fig. 1 of Lister: asserted membrane in fig. A is a porous glass substrate) through which an operation fluid and ions can be transferred (as disclosed in fig. 1 description of Lister). 
In reference to claim 9, Lister, as modified, teaches the electro osmosis pump, wherein the membrane is formed of an insulator (asserted membrane in fig. A above is formed of porous glass substrate, thus can be called an insulator or capable of acting as an insulator). 
In reference to claim 10, Lister, as modified, teaches the electro osmosis pump, wherein the first diaphragm or the second diaphragm is provided with a wrinkle portion that is formed as protrusions and depressions (as seen in fig. A above). 


Response to Arguments
The arguments filed March 5, 2021 have been fully considered but they are moot. The amendment to independent claim 1 changed the scope of the claim. As a result, the prior arts have been re-evaluated and re-applied to claim 1. 
Note: With respect to the reference of Lister, applicant has not discussed further as to why they disagree with examiner’s characterization of the 1st pump housing and the 2nd pump housing. Therefore, this argument was not found to be persuasive. Applicant further discussed as to Lister failing to teach a newly added limitation of “an encapsulant”. However, as shown by the examiner in this office action, Lister teaches this newly added limitation.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

/CHIRAG JARIWALA/Examiner, Art Unit 3746